ORDER

PER CURIAM.
Helen Weber appeals the judgment directing a verdict for Debbie and Dennis Niere on her claims of ejectment and false arrest. She also appeals the court’s denial of her motion to submit a second amended petition, the court’s reduction of exemplary damages and the court’s failure to enforce a settlement.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).